IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BERNARD HUGHLON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4594

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 9, 2016.

An appeal from an order of the Circuit Court for Duval County.
Jack M. Schemer, Judge.

Bernard Hughlon, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kathryn Lane, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and SWANSON, JJ., CONCUR.